USDC IN/ND case 3:21-cv-00356-DRL-MGG document 3 filed 05/25/21 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DESMOND HALE,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-356 DRL-MGG

 CARTER et al.,

                      Defendants.

                                   OPINION AND ORDER

       Desmond Hale, a prisoner without a lawyer, filed a complaint. ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Hale alleges that he completed a drug treatment program and earned a time

cut, but the time cut was not properly applied to his sentence. He has sued Commissioner

Carter and the Indiana Department of Correction. He asks that his 183-day time-cut be

awarded and applied to the suspended portion of his sentence, which would – by his

calculations – result in his immediate release. He also asks for monetary damages.

       To the extent that Mr. Hale is seeking release from prison, “habeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his
USDC IN/ND case 3:21-cv-00356-DRL-MGG document 3 filed 05/25/21 page 2 of 3


confinement.” Heck v. Humphrey, 512 U.S. 477, 481 (1994). While this court expresses no

opinion on whether Mr. Hale should file a habeas petition, to the extent he is seeking

relief only available through a habeas petition, he needs to file a habeas petition in a

separate case.

       To the extent that Mr. Hale is seeking monetary damages, “a state prisoner’s claim

for damages is not cognizable under 42 U.S.C. § 1983 if a judgment in favor of the plaintiff

would necessarily imply the invalidity of his conviction or sentence, unless the prisoner

can   demonstrate     that    the   conviction    or   sentence    has    previously    been

invalidated.” Edwards v. Balisok, 520 U.S. 641, 643 (1997). Mr. Hale is challenging the fact

that he remains confined. Any verdict in his favor would require a finding that he is

currently being unlawfully held, yet no verdict in this case could result in his release,

thereby resulting in a continued increase in the number of days of illegal confinement

with a concomitant increase in monetary damages. Such a result would be anomalous,

particularly in light of the possibility that a parallel habeas corpus proceeding could

concurrently find his confinement lawful. It is just that possibility of a parallel proceeding

that Heck guarded against. See McDonough v. Smith, 139 S. Ct. 2149, 2158, 204 L. Ed. 2d 506

(2019) (“[T]he pragmatic considerations discussed in Heck apply generally to civil suits

within the domain of habeas corpus, not only to those that challenge convictions.”). See

also Preiser v. Rodriguez, 411 U.S. 475 (1973). In short, his claim for monetary damages is

not yet ripe. Thus, the court will dismiss this claim without prejudice to Mr. Hale’s right

to refile it if he is able to prevail on his argument that his earned credit time was wrongly

applied in a separate proceeding.


                                              2
USDC IN/ND case 3:21-cv-00356-DRL-MGG document 3 filed 05/25/21 page 3 of 3


     For these reasons, this case does not state a claim and is DISMISSED WITHOUT

PREJUDICE.

     SO ORDERED.

     May 25, 2021                          s/ Damon R. Leichty
                                           Judge, United States District Court




                                       3
